PER CURIAM.
Joseph N. Sanchez appeals the restitution order entered upon a charge of dealing in stolen property. Within sixty days of his initial sentence, on August 20, 1996, the court set restitution in the amount of $12,600. No one appealed that order. On October 28, 1997, another circuit court judge held a second restitution hearing in the same case and awarded restitution of $14,125. We conclude that we must strike the second restitution order. See Davis v. State, 685 So.2d 1357 (Fla. 2d DCA 1996). On remand, the trial court is authorized to enter a restitution judgment based on the initial award of restitution.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.